UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: xPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement IDO SECURITY INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: IDO SECURITY INC. 17 STATE STREET NEW YORK, NEW YORK 10004 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THE ACTIONS DESCRIBED IN THIS INFORMATION STATEMENT HAVE ALREADY BEEN APPROVED BY A MAJORITY OF OUR SHAREHOLDERS. A VOTE OF THE REMAINING SHAREHOLDERS IS NOT NECESSARY. IDO Security Inc. (“we” or the “Company”) has obtained the written consent of stockholders representing approximately 51% of our issued and outstanding shares of Common Stock as of December 29, 2008 (the “Record Date”), the record date for obtaining the consents, for the following actions: (i) approving an amendment to the Company's amended and restated certificate of incorporation (the "Certificate of Incorporation") increasing the number of shares of common stock, par value $0.01 per share ("Common Stock"), the Company is authorized to issue from 100 million shares to 2 billion shares (the “Authorized Share Increase”); (ii) approving an amendment to the Company’s Certificate of Incorporation to effect a reverse stock split (the "Reverse Stock Split") of our outstanding common stock at any ratio from 10:1 to 50:1(the "Approved Range") at any time on or before December 31, 2009, with the Company’s Board of Directors (the “Board”) having the sole discretion to determine whether or not to effect the Reverse Stock Split and, if so, at what ratio within the Approved Range. The Company plans to mail this Information Statement to stockholders as of the Record Date on or about March 2, 2009. Pursuant to regulations promulgated under the Securities Exchange Act of 1934, as amended, the approval of the Authorized Share Increase and the Reverse Stock Split may not be effected until at least 20 calendar days after this Information Statement is sent or given to our shareholders. We will pay all costs associated with the preparation and distribution of this Information Statement, including all mailing and printing expenses. MEETING NOT REQUIRED/VOTE REQUIRED Under Section 78.390 of the Nevada Revised Statutes (the “Nevada Law”), an amendment to our Certificate of Incorporation must be proposed by resolution of the Board of Directors and be approved of by shareholders holding shares entitling them to exercise at least a majority of the voting power of the company.78.320 of the Nevada Law provides that, unless otherwise provided in a corporation's articles of incorporation or bylaws, actions required or permitted to be taken at a meeting of the shareholders may be taken without a meeting if a written consent thereto is signed by shareholders holding not less than at least a majority of the voting power of the company. In order to eliminate the costs and management time involved in holding a special meeting, our Board of Directors decided to obtain, and did in fact obtain as of the Record Date, the written consent of shareholders holding at least 23,616,557 shares of Common Stock representing more than the requisite number of votes that is necessary to authorize or take such action with respect to the Authorized Share Increase and the Reverse Split. As of the Record Date, there were issued and outstanding 46,109,000 shares of our Common Stock and 26,664 shares of our Series A Convertible Preferred Stock. DISSENTERS RIGHTS OF APPRAISAL There are no dissenter's rights of appraisal applicable to either the Authorized Share Increase or the Reverse Stock Split. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNER AND MANAGEMENT The following table sets forth the number of shares of common stock beneficially owned as of the Record Date by (a) each person who, to the Company's knowledge, beneficially owned on that date more than 5% of the outstanding Common Stock, (b) each of the Company's directors and the named executive officers and (c) all current directors and executive officers of the Company as a group. The information is determined in accordance with Rule 13d-3 promulgated under the Exchange Act. Except as indicated below, the shareholders listed possess sole voting and investment power with respect to their shares. In accordance with the rules of the SEC, the table gives effect to the shares of common stock that could be issued upon the exercise of outstanding options and warrants within 60 days of the Record Date. Unless otherwise noted in the footnotes to the table and subject to community property laws where applicable, the following individuals have sole voting and investment control with respect to the shares beneficially owned by them. We have calculated the percentages of shares beneficially owned based on 46,516,163 shares of common stock outstanding at the Record Date. Name and Address of Beneficial Owner Common Stock Beneficially Owned Percentage of Common Stock Michael Goldberg President and acting Chief Executive Officer c/o 17 State Street New York, NY 1,115,625 (1) 2.34% Henry Shabat Chief Operating Officer of IDO Security Ltd. c/o 17 State Street New York,, NY 180,000 (2) * Irit Reiner Director c/o 17 State Street New York,, NY 1,024,326 (3) * John Mitola Director c/o 17 State Street New York,, NY 100,000 (4) * Mr. Gil Stiss Chief Technology Officer of IDO Security Ltd. 41/13 Nahal Lachish St., Ashdod, Israel 77707 5,100,000 (5) 10.96 % B&W Equities, LLC 4424 W 16th Street Brooklyn, NY 11204 2,807,750 (6) 6.04 % Mr. Zeev Bronfeld 6 Uri Street Tel Aviv, Israel 2,750,001 5.91 % EDA Capital Corporation 1685 - 54th Street, Brooklyn NY 11204 2,750,001 5.91 % ACC Holdings Ltd. Pasea Estate, Road Town, Tortola, British Virgin Island 2,750,001 5.91 % 2 Adi Levy 7 Sapir St. Gedera, Israel 70700 2,700,000 5.8 % Rolfe Investments Ltd. Trustco Services Ltd. POB 4436 Zug CH-6304 Switzerland 2,750,001 5.91 % All directors and officers as a group 7,519,951 15.60 % * Less than 1%. (1) Represent shares of Common stock issuable upon exercise of employee stock options. Does not include an additional 84,375 shares issuable upon exercise of employee stock options scheduled to vest by June 1, 2009. (2) Represent shares of Common stock issuable upon exercise of employee stock options. Does not include an additional 60,000 shares issuable upon exercise of employee stock options scheduled to vest over the next 18 months. (3) Comprised of (i) 924,326 shares of Common Stock held by Ms. Reiner’s husband and (ii) 100,000 shares issuable upon exercise of stock options issued to Ms. Reiner for services rendered as a director of our company. Does not include warrants to purchase an additional 200,000 shares of Common Stock issuable upon conversion of convertible debt securities and warrants held by Ms. Reiner husband. The warrants and convertible debt instruments contain provisions that prohibit the exercise of such warrants and/or conversion of the convertible debt instruments if following such exercise or conversion the aggregate holdings of such person would exceed 4.9% of the then issued and outstanding shares of our Common Stock. (4) Represent shares of Common stock issuable upon exercise of employee stock options. (5) The stockholder holds an irrevocable proxy from the holders of an additional 3,300,000 shares of Common Stock to vote their shares on all matters submitted to stockholders. The selling stockholder disclaims any beneficial interest in the shares to which he holds a proxy. (6) These shares are held by Double U Master Fund LP (2,807,250) and Double U Trading Fund LP (500). The Double U Master Fund LP is a master fund in a master-feeder structure of which B&W Equities, LLC serves as the general partner of the master fund. Isaac Winehouse is the manager of B&W Equities, LLC and has ultimate responsibility of trading with respect to Double U Master Fund LP and Double U Trading LP and may be deemed to have voting and/or dispositive power with respect to the Shares. Mr. Winehouse disclaims any beneficial ownership of the Shares. The foregoing is based on disclosures contained in a report on Schedule 13G originally filed on April 29, 2008, as subsequently amended as of February 11, 2009. INCREASE IN AUTHORIZED SHARES The Company's Certificate of Incorporation presently authorizes the issuance by the Company of up to 120,000,000 shares of stock, consisting of 100,000,000 shares of Common Stock and 20,000,000 shares of preferred stock, par value $.01 per share ("Preferred Stock"). As of the Record Date there were 46,516,163 shares of Common Stock issued and outstanding. As of the Record Date, we have reserved approximately an additional 3.2 million shares of Common Stock in respect of shares issuable upon exercise of warrants and stock options issued to employees, directors, service providers and certain investors. However, for the reasons explained below, we may not have a sufficient number of authorized shares issuable upon conversion of the convertible debentures that we issued in December 2007 (the “December 2007 Debentures”) and the convertible securities that we issued in December 2008. With respect to the December 2007 Debentures, we are required to make monthly principal and accrued interest payments with respect thereto, which payments may, at our option, be made in shares of our Common Stock at a rate equal to the lower of (i) $0.15 and (ii) 75% of the average of the closing bid price of our Common Stock on the over-the-counter market for the five trading days preceding the date of payment. The effective date of payment is on the 24th of each calendar month. Our repayment schedule began on April 2008 and is to continue through December 2009. We have been making payments in shares of our Common Stock. However, beginning December 1, 2008 and continuing through the January 31, 2009, our stock price has fluctuated between $0.08 and $0.003. As of the
